                                                                                          FILED
                                                                                 2019 Sep-27 PM 02:20
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                        NORTHEASTERN DIVISION

COURTNEY SMITH,                               )
                                              )
      Plaintiff,                              )
                                              )
v.                                            )   Case No. 5:19-cv-01140-LSC-SGC
                                              )
LT. ASHLEY KIDD, et al.,                      )
                                              )
      Defendants.                             )

                                     ORDER

      The magistrate judge entered a report and recommendation on August 29,

2019, recommending the plaintiff’s motion to transfer be granted and this action be

transferred to the United States District Court for the Southern District of Alabama.

(Docs. 4, 5).

      Having carefully reviewed and considered de novo all the materials in the

court file, including the plaintiff’s motion to transfer and the report and

recommendation, the magistrate judge’s report is ADOPTED and the

recommendation is ACCEPTED. Accordingly, the plaintiff’s motion to transfer

(Doc. 4) is GRANTED, and the court ORDERS that this case be

TRANSFERRED to the United States District Court for the Southern District of

Alabama for further proceedings.

                                          1
DONE and ORDERED on September 27, 2019.



                               _____________________________
                                      L. Scott Coogler
                                United States District Judge
                                                           160704




                           2
